DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed April 11th, 2022. Claims 1-10 have been amended. Claims 1-10 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign Japanese Application No. JP 2018-209036, filed on November 6th, 2018. 
	
Response to Remarks/Arguments
Applicant’s arguments and amendments filed April 11th, 2022 with respect to the previous 35 U.S.C. 112(f) interpretation of claims 1, 5, and 8 has been fully considered and rendered moot by the current amendments.
Applicant’s arguments and amendments filed April 11th, 2022 with respect to the previous 35 U.S.C. 103 rejections of claims 1-10 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jendritza et al., US 20130218420 A1, in view of Tobin, US 20140052345 A1, hereinafter referred to as Jendritza and Tobin, respectively.
As to claim 1, Jendritza discloses a control device for a vehicle, comprising a central processing unit configured to (vehicle occupant can, as required, adjust the sitting position to suit his requirements by means of operating the control unit [i.e. a central processing unit] – See at least ¶15; control unit 7 – See at least Fig. 1):
capturing an image of the person at the estimated position (vehicle occupant or vehicle driver who is approaching a vehicle is sensed by the first sensor unit that is embodied as a camera – See at least ¶20, Examiner notes that sensing via camera necessarily includes capturing an image);
determining a body type of the person based on the image (vehicle occupant or vehicle driver who is approaching a vehicle is sensed by the first sensor unit that is embodied as a camera, wherein physical parameters [i.e. body types] of the vehicle occupant or vehicle driver that characterize in particular a body height and the length of extremities, such as legs and arms, can be determined from the sensed data – See at least ¶20);
determining an optimal seat position based on a type of the vehicle and the body type of the person (physical parameters [i.e. body type] can be supplied to the control unit for controlling the drive unit, the sitting position of the vehicle seat can be adjusted automatically by means of the drive unit into a sitting position that is preset according to the physical parameters – See at least ¶50; position parameters that comprise in particular the dimensions of a vehicle interior space that is available for adjusting the sitting position are to be taken into consideration when automatically presetting the sitting position to the physical parameters – See at least ¶51, Examiner interprets consideration of vehicle interior dimensions as discernment of vehicle type); and
before the person boards the vehicle, executing control to adjust the seat position in the vehicle to the optimal seat position (vehicle seat is pre-set to the sitting position SP that is adjusted to suit the physical parameter P [i.e. body type] – See at least ¶73).

Jendritza fails to explicitly disclose determining an estimated position of a person outside of the vehicle;
determining whether a previous usage record associated with the person exists; and
upon determination that the previous usage record associated with the person exists, execute control to adjust a seat position in the vehicle based on the previous usage record; and
upon determination that the previous usage record associated with the person does not exist:
storing a usage record that associates the determined optimal seat position with the person.
	However, Tobin teaches determining an estimated position of a person outside of the vehicle (the vehicle identification module is configured to determine that a specific user is located within a particular distance of a specific vehicle [i.e. an estimated position], where the particular distance may be a predefined or predetermined distance – See at least ¶29);
determining whether a previous usage record associated with the person exists (mobile ergonomic profile system is configured to access user ergonomic profile information associated with the specific user and the vehicle model, the user ergonomic profile information may indicated the specific user’s preferences for an adjustable ergonomic parameter associated with the vehicle model – See at least ¶28, Examiner interprets accessing user ergonomic profile information as an indication of an existing record of previous usage);
upon determination that the previous usage record associated with the person exists, execute control to adjust a seat position in the vehicle based on the previous usage record (as the user approaches the car, the seats in the car automatically move to the preferred position of the user before the user even needs to enter the car, these operations may take place when the user approaches any vehicle for which user ergonomic profile information (for the corresponding vehicle model) is available – See at least ¶40, Examiner interprets availability of ergonomic profile information as an affirmative determination of previous usage); and 
upon determination that the previous usage record associated with the person does not exist (if the user has never before stored a preset in a given vehicle model then user ergonomic profile information associated with the vehicle type may not exist [i.e. determination that usage record does not exist] – See at least ¶44):
	storing a usage record that associates the determined optimal seat position with the person (when the user enters into a vehicle of a specific model and adjusts the various vehicle systems 302, 304, 306, it may be assumed that the user has adjusted the vehicle systems to their preferred settings [i.e. optimal seat position], ergonomic control module may detect the completion of inputs as an event, and store the received settings in memory – See at least ¶46; vehicle system 302 may be a driver's seat of the vehicle – See at least ¶34).
Jendritza discloses preemptively adjusting the seat of a vehicle upon detection of a potential passenger outside of the vehicle including imaging a potential passenger to determine physical characteristics for adjusting the vehicle seat. Tobin teaches adjusting various ergonomic parameters of a vehicle, including a vehicle seat, by utilizing previous user preferences stored in a memory or, alternatively, adjusting user preferences when previous ergonomic information does not exist.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jendritza to include the features of determining an estimated position of a person outside of the vehicle; determining whether a previous usage record associated with the person exists; and upon determination that the previous usage record associated with the person exists, execute control to adjust a seat position in the vehicle based on the previous usage record; and upon determination that the previous usage record associated with the person does not exist: storing a usage record that associates the determined optimal seat position with the person, as taught by Tobin, to achieve maximum ergonomic comfort for the driver or passenger (See at least ¶3 of Tobin).

	Independent claims 9-10 are rejected under the same rationale as claim 1 as they recite nearly identical subject matter with only minor variations.

As to claim 5, Jendritza fails to explicitly teach wherein the central processing unit is further configured to detect when the person is located within the predetermined distance from the vehicle, and
execute the control upon detection that the  person is located within the predetermined distance from the vehicle.
However, Tobin teaches wherein the central processing unit is further configured to detect when the person is located within the predetermined distance from the vehicle (the vehicle identification module 202 is configured to determine that a specific user is located within a particular distance of a specific vehicle, where the particular distance may be a predefined or predetermined distance – See at least ¶29), and
execute the control upon detection that the  person is located within the predetermined distance from the vehicle (determine that user is near specific vehicle step 701, transmit user ergonomic profile information 704 – See at least Fig. 7; Receive user ergonomic profile information 801, control adjustable ergonomic adjustable parameter 802 – See at least Fig. 8).
Jendritza discloses preemptively adjusting the seat of a vehicle upon detection of a potential passenger outside of the vehicle including imaging a potential passenger to determine physical characteristics for adjusting the vehicle seat. Tobin teaches adjusting various ergonomic parameters of a vehicle, including a vehicle seat, by utilizing previous user preferences stored in a memory or, alternatively, adjusting user preferences when previous ergonomic information does not exist.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jendritza to include the features of wherein the central processing unit is further configured to detect when the person is located within the predetermined distance from the vehicle, and execute the control upon detection that the person is located within the predetermined distance from the vehicle, as taught by Tobin, to achieve maximum ergonomic comfort for the driver or passenger (See at least ¶3 of Tobin).

Claims 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jendritza et al., US 20130218420 A1, in view of Tobin, US 20140052345 A1, as applied to claim 1 above, and further in view of Donnelly, US 20170284819 A1, hereinafter referred to as Jendritza, Tobin, and Donnelly respectively.
As to claim 2, Jendritza discloses wherein the central processing unit determines the optimal seat position based on the type of the vehicle and the body type of the person (physical parameters [i.e. body type] can be supplied to the control unit for controlling the drive unit, the sitting position of the vehicle seat can be adjusted automatically by means of the drive unit into a sitting position that is preset according to the physical parameters – See at least ¶50; position parameters that comprise in particular the dimensions of a vehicle interior space that is available for adjusting the sitting position are to be taken into consideration when automatically presetting the sitting position to the physical parameters – See at least ¶51, Examiner interprets consideration of vehicle interior dimensions as discernment of vehicle type).

The combination of Jendritza and Tobin fails to explicitly disclose determining the optimal seat position based on historical accumulated data. 
However, Donnelly teaches determining the optimal seat position based on historical accumulated data (transport facilitation system can analyze historical adjustment data in the preference log to determine whether a pattern exists that may indicate a preference, adjustment data can indicate adjustments made to the seat temperature, configuration, or position – See at least ¶90).
Jendritza discloses preemptively adjusting the seat of a vehicle upon detection of a potential passenger outside of the vehicle including imaging a potential passenger to determine physical characteristics for adjusting the vehicle seat. Tobin teaches adjusting various ergonomic parameters of a vehicle, including a vehicle seat, by utilizing previous user preferences stored in a memory or, alternatively, adjusting user preferences when previous ergonomic information does not exist. Donnelly teaches determining passenger attributes and preemptively configuring a vehicle seat according to user preferences.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jendritza and Tobin to include the feature of determining the optimal seat position based on historical accumulated data, as taught by Donnelly, to adjust various vehicle components in frequent use vehicles that vary in model for maximizing passenger comfort (See at least ¶1, Donnelly).

As to claim 6, Jendritza discloses an optimal seat position corresponding to the type of the vehicle and the body type of the person (physical parameters [i.e. body type] can be supplied to the control unit for controlling the drive unit, the sitting position of the vehicle seat can be adjusted automatically by means of the drive unit into a sitting position that is preset according to the physical parameters – See at least ¶50; position parameters that comprise in particular the dimensions of a vehicle interior space that is available for adjusting the sitting position are to be taken into consideration when automatically presetting the sitting position to the physical parameters – See at least ¶51, Examiner interprets consideration of vehicle interior dimensions as discernment of vehicle type).

The combination of Jendritza and Tobin fails to explicitly disclose wherein, if the seat position is modified by the person after the control to adjust the seat position is executed, the central processing unit executes control to update the optimal seat position in the historical accumulated data subsequent to the modification by the person.
However, Donnelly teaches wherein, if the seat position is modified by the person after the control to adjust the seat position is executed, the central processing unit executes control to update the optimal seat position in the historical accumulated data subsequent to the modification by the person (receive adjustment data 163—during or after the ride—corresponding to adjustments made by the rider to the seat position (474) – See at least ¶90; the pattern recognition engine 160 can generate a comfort profile update 169 – See at least ¶41; adjust data 163, profile updates 169, Database 130 [i.e. historical accumulated data] – See at least Fig. 1).
Jendritza discloses preemptively adjusting the seat of a vehicle upon detection of a potential passenger outside of the vehicle including imaging a potential passenger to determine physical characteristics for adjusting the vehicle seat. Tobin teaches adjusting various ergonomic parameters of a vehicle, including a vehicle seat, by utilizing previous user preferences stored in a memory or, alternatively, adjusting user preferences when previous ergonomic information does not exist. Donnelly teaches determining passenger attributes and preemptively configuring a vehicle seat according to user preferences.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jendritza and Tobin to include the feature of wherein, if the seat position is modified by the person after the control to adjust the seat position is executed, the central processing unit executes control to update the optimal seat position in the historical accumulated data subsequent to the modification by the person, as taught by Donnelly, to achieve maximum ergonomic comfort for the driver or passenger (See at least ¶3 of Tobin) and avoid the need for manual adjustment of user preferences.

As to claim 7, the combination of Jendritza and Tobin fails to explicitly disclose wherein the historical accumulated data is stored at a server outside the vehicle, and
the central processing unit sends at least the body type of the person to the server and receives the optimal seat position from the server.
However, Donnelly teaches wherein the historical accumulated data is stored at a server outside the vehicle (transport facilitation system can analyze historical adjustment data in the preference log to determine whether a pattern exists that may indicate a preference, adjustment data can indicate adjustments made to the seat temperature, configuration, or position – See at least ¶90; transport facilitation system [i.e. server outside the vehicle] – See at least Fig. 1), and
the central processing unit sends at least the body type of the person to the server and receives the optimal seat position from the server (transport facilitation system can process accelerometer data and GPS data from user devices to estimate other high level attributes of the requesting user, such as weight and body type – See at least ¶30; based on determined or estimated user attributes the transport facilitation system can generate a seat configuration set [i.e. optimal seat position] – See at least ¶94; transport facilitation system can transmit the seat configuration to the AV – See at least ¶95).
Jendritza discloses preemptively adjusting the seat of a vehicle upon detection of a potential passenger outside of the vehicle including imaging a potential passenger to determine physical characteristics for adjusting the vehicle seat. Tobin teaches adjusting various ergonomic parameters of a vehicle, including a vehicle seat, by utilizing previous user preferences stored in a memory or, alternatively, adjusting user preferences when previous ergonomic information does not exist. Donnelly teaches determining passenger attributes and preemptively configuring a vehicle seat according to user preferences.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jendritza and Tobin to include the features of wherein the historical accumulated data is stored at a server outside the vehicle, and the central processing unit sends at least the body type of the person to the server and receives the optimal seat position from the server, as taught by Donnelly, to achieve maximum ergonomic comfort for the driver or passenger (See at least ¶3 of Tobin) and distribute processing to free up onboard computing resources for other important tasks.

As to claim 8, Jendritza discloses data of seat positions corresponding with types of vehicles (position parameters that comprise in particular the dimensions of a vehicle interior space that is available for adjusting the sitting position are to be taken into consideration when automatically presetting the sitting position to the physical parameters – See at least ¶51, Examiner interprets consideration of vehicle interior dimensions as discernment of vehicle type).

The combination of Jendritza and Tobin fails to explicitly disclose a server that stores accumulated data of seat positions corresponding with body types of persons,
wherein the central processing unit of the control device is configured to:
	send the body type of the person to the server,
	receive the optimal seat position from the server, and 
	execute the control to adjust the seat position to the optimal seat position.
However, Donnelly teaches a server that stores accumulated data of seat positions corresponding with body types of persons (transport facilitation system [i.e. server], database 130 [i.e. accumulated data] – See at least Fig. 1; the configuration engine 140 can perform a lookup 142 in the database 130 using the requesting user's determined height, weight, body type, leg length, etc., to identify a set of matching comfort profiles 137 for user's with similar attributes and generate the configuration set – See at least ¶32),
wherein the central processing unit of the control device is configured to:
send the body type of the person to the server (the transport facilitation system [i.e. server] can process accelerometer data 181 and GPS data 183 from user devices to estimate other high level attributes 153 of the requesting user, such as weight and body type – See at least ¶30, Examiner notes that receiving data from user devices includes sending the data to the transport facilitation system; based on determined or estimated user attributes the transport facilitation system can generate a seat configuration set – See at least ¶94),
receive the optimal seat position from the server (transport facilitation system [i.e. server] can transmit the seat configuration to the AV – See at least ¶95), and 
execute the control to adjust the seat position to the optimal seat position (the transport facilitation system 100 can transmit the seat configuration set to the selected AV 109 to adjust the user's seat prior to arriving at the pick-up location – See at least ¶95).
Jendritza discloses preemptively adjusting the seat of a vehicle upon detection of a potential passenger outside of the vehicle including imaging a potential passenger to determine physical characteristics for adjusting the vehicle seat. Tobin teaches adjusting various ergonomic parameters of a vehicle, including a vehicle seat, by utilizing previous user preferences stored in a memory or, alternatively, adjusting user preferences when previous ergonomic information does not exist. Donnelly teaches determining passenger attributes and preemptively configuring a vehicle seat according to user preferences.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jendritza and Tobin to include the features of a server that stores accumulated data of seat positions corresponding with body types of persons, wherein the central processing unit of the control device is configured to: send the body type of the person to the server, receive the optimal seat position from the server, and execute the control to adjust the seat position to the optimal seat position, as taught by Donnelly, to achieve maximum ergonomic comfort for the driver or passenger (See at least ¶3 of Tobin) and distribute processing to free up onboard computing resources for other important tasks.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jendritza et al., US 20130218420 A1, in view of Tobin, US 20140052345 A1, as applied to claim 1 above, and further in view of Borke, US 20070043493 A1, hereinafter referred to as Jendritza, Tobin, and Borke, respectively.
As to claim 3, the combination of Jendritza and Tobin fails to explicitly disclose wherein the body type of the person includes clothing of the person.
However, Borke teaches wherein the body type of the person includes clothing of the person (if he currently uses a seat cushion or a mobile back support, or if he takes up a different seat position in heavy winter clothing, this is compensated by a corresponding adjustment change, such as a lowering seat surface and/or a moving-back of the entire seat or of the backrest – See at least ¶9).
Jendritza discloses preemptively adjusting the seat of a vehicle upon detection of a potential passenger outside of the vehicle including imaging a potential passenger to determine physical characteristics for adjusting the vehicle seat. Tobin teaches adjusting various ergonomic parameters of a vehicle, including a vehicle seat, by utilizing previous user preferences stored in a memory or, alternatively, adjusting user preferences when previous ergonomic information does not exist. Borke teaches adjusting a vehicle seat based on ergonomic aspects such as clothing or peculiarities typical of the driver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jendritza and Tobin to include the feature of wherein the body type of the person includes clothing of the person, as taught by Borke, to confer the advantage that the ideal seat position can always be provided to the driver in an updated manner (See at least ¶9, Borke) and to accommodate passengers who may be wearing bulky clothing.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jendritza et al., US 20130218420 A1, in view of Tobin, US 20140052345 A1, and in view of Borke, US 20070043493 A1, as applied to claim 3 above, and further in view of Lippman et al., US 20160280161 A1, hereinafter referred to as Jendritza, Tobin, Borke, and Lippman, respectively.
As to claim 4, Jendritza discloses wherein the body type of the person includes and arm length and a leg length (wherein physical parameters of the vehicle occupant or vehicle driver that characterize in particular a body height and the length of extremities, such as legs and arms, can be determined from the sensed data – See at least ¶20). 

The combination of Jendritza, Tobin, and Borke fails to explicitly disclose wherein the body type of the person includes a pelvis position of the person.
However, Lippman teaches wherein the body type of the person includes a pelvis position of the person (a driver seat base and driver seat back may be moved according to signals sent by the EODM based on driver and passenger characteristics such as driver waist height, driver upper arm length, and driver lower arm length – See at least ¶22, Examiner interprets waist height a as pelvis position).
Jendritza discloses preemptively adjusting the seat of a vehicle upon detection of a potential passenger outside of the vehicle including imaging a potential passenger to determine physical characteristics for adjusting the vehicle seat. Tobin teaches adjusting various ergonomic parameters of a vehicle, including a vehicle seat, by utilizing previous user preferences stored in a memory or, alternatively, adjusting user preferences when previous ergonomic information does not exist. Borke teaches adjusting a vehicle seat based on ergonomic aspects such as clothing or peculiarities typical of the driver. Lippman teaches a control mechanism for preemptively moving a vehicle seat based on passenger data determined via an external object sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jendritza, Tobin, and Borke, to include the feature of wherein the body type of the person includes a pelvis position of the person, as taught by Lippman, to achieve a comfortable and safe seating position for vehicle occupants that accommodates a wide range of body sizes and types (See at least ¶2, Lippman).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 4698571 relates to automatically adjusting settings of a vehicle including seat positions and storing optimum position data in a memory.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cole Werley whose telephone number is (571)272-6178. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.J.W./Examiner, Art Unit 3668                                                                                                                                                                                                        
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668